Citation Nr: 0606415	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  97-29 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for prostate cancer due to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from December 1944 to July 
1946, and from October 1949 to August 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in pertinent part, denied a claim of 
entitlement to service connection for prostate cancer due to 
exposure to ionizing radiation.  The Board remanded the case 
to the RO in September 1998 for further development.


FINDINGS OF FACT

1.  The veteran participated in the occupation of Hiroshima 
and Nagasaki wherein he was exposed to ionizing radiation in 
a total external dose of 0.2 rem with an upper bound total 
dose of less than 1 rem and an internal dose to the prostate 
of 0.2 rem with an upper bound total dose of less than 1 rem.

2.  The preponderance of the evidence demonstrates that the 
veteran's prostate cancer, which was first shown medically 
many years after his periods of active service, was not 
caused by his exposure to ionizing radiation in service nor 
is otherwise related to event(s) during active service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, 
and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101(3), 1110, 1112, 1131, 1133, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for prostate cancer due 
to his in-service exposure to ionizing radiation.  Service 
connection is established for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, during periods of 
active wartime and peacetime military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  The claimant bears the burden to 
present and support a claim of benefits.  38 U.S.C.A. § 
5107(a) (West 2002).  In evaluating service connection 
claims, the Board shall consider all information and lay and 
medical evidence of record.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Service connection based upon exposure to ionizing radiation 
can be awarded on three different legal bases.  Service 
connection may be established under the provisions of 
38 C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of 
direct, or in certain cases presumptive, service connection.  
See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are 15 types of cancer which are presumptively service 
connected under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Prostate cancer is not specifically listed as a presumptive 
disease nor does it come within the definition of cancer of 
the urinary tract.  See 38 U.S.C.A. § 1112(c)(2) (West 2002); 
38 C.F.R. § 3.309(d)(2)(xv), Note (2005) (the term "urinary 
tract" means the kidneys, renal pelves, ureters, urinary 
bladder, and urethra.) 

Prostate cancer, however, is subject to service connection as 
a "radiogenic" disease under the provisions of 38 C.F.R. 
§ 3.311(b)(2)(xxiii).  In order for the disease process of 
prostate cancer to be service connected under 38 C.F.R. 
§§ 3.311, it must be shown that the veteran was exposed to 
ionizing radiation during service and that his prostate 
cancer was first manifested five years or more after his 
radiation exposure.  38 C.F.R. § 3.311(b) (2005).  The 
veteran, who has verified participation in the occupation of 
Nagasaki, is deemed to have been a radiation-exposed veteran, 
as defined by VA law and regulations.  38 U.S.C.A. 
§ 1112(c)(3)(B)(ii) (West 2002); 38 C.F.R. 
§ 3.309(d)(3)(ii)(B) (2005).

Service connection may be granted under the general laws and 
regulations governing VA compensation entitlement.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133 (West 2002).  See also 
Combee v. Brown, 34 F 3d. 1039 (Fed. Cir. 1994).  In order to 
qualify for entitlement to compensation under 38 U.S.C.A. 
§§1110 and 1131, a claimant must prove the existence of (1) a 
disability and (2) that such disability has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).  A malignant tumor may be presumed to have been 
incurred in service, if the evidence shows that such disease 
became manifest to a degree of 10 percent or more within one 
year from separation from active service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1133, 1137 (West 2002); 
38 C.F.R. §§ 3.307(a), 3.309(a) (2005).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

The basic facts in this case are not in dispute.  The veteran 
served on active duty from December 1944 to July 1946, and 
from October 1949 to August 1951.  He does not claim 
treatment for prostate cancer in service, and his service 
medical records for both periods of active service are 
negative for treatment or diagnosis of prostate cancer.  
Rather, the medical evidence associated with the claims 
folder documents that he underwent a radical prostatectomy 
for adenocarcinoma of the prostate in 1993.  There is no 
medical opinion of record that his prostate cancer was first 
manifest in service, manifest to a compensable degree within 
one year from his discharge from service and/or is causally 
related to events in service.   Thus, there is no basis under 
VA's general laws and regulations governing compensation 
entitlement to award service connection on a direct or 
presumptive basis.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133 
(West 2002).  See also Combee v. Brown, 34 F 3d. 1039 (Fed. 
Cir. 1994).  Furthermore, prostate cancer is not subject to 
presumptive service connection under the provisions of 
38 C.F.R. § 3.309.

Rather, the dispositive issue in this case concerns whether 
the veteran's prostate cancer resulted from his exposure to 
ionizing radiation in service.  He participated as a member 
of the American occupation forces in Japan following World 
War II.  As prostate cancer is deemed a radiogenic disease 
under 38 C.F.R. § 3.311, VA regulations specified that VA 
conduct special development of the case pursuant to 38 C.F.R. 
§ 3.311(b).

In September 2003, the Defense Threat Reduction Agency (DTRA) 
(formerly the Defense Nuclear Agency) sent the veteran a 
document summarizing his claimed exposure history that it 
would utilize in assessing his probable dose estimate of 
exposure to ionizing radiation, and requesting him to add any 
additional information for consideration.  In pertinent part, 
the document included the following scenario of the veteran's 
claimed ionizing radiation exposure:

SCENARIO OF PARTICIPATION AND
ASSUMPTIONS PERTAINING TO
[The veteran], Seaman Second Class, U.S. Navy
USS MOBILE (CL 63)
USS BARR (APD 39)
Occupation of Nagasaki, Japan

Participation Criteria:
The Department of Veterans Affairs (VA) defines 
the occupation of Hiroshima and Nagasaki as: 
"Official military duties within 10 miles of the 
city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support 
military occupation functions such as occupation 
of territory, control of the population, 
stabilization of the government, demilitarization 
of the Japanese military, rehabilitation of the 
infrastructure or deactivation and conversion of 
war plants or materials."  The VA further defines 
the American occupation of Hiroshima and Nagasaki 
as the period August 6, 1945, through July 1, 
1946.

Scenario:
According to the deck log for USS MOBILE (CL63):
*	Your ship arrived at Nagasaki, Japan, on 
September 14, 1945.
*	Your ship departed from Nagasaki on September 
16.
*	Your ship returned to Nagasaki on September 
20.
*	Your ship departed from Nagasaki on September 
21.
*	Your ship returned to Nagasaki on October 4.
*	You were transferred to USS BARR (APD 39) in 
Nagasaki on October 28.
According to the deck log for USS BARR:
*	Your ship departed from Nagasaki en route to 
Tokyo, Japan, on November 25.

Per your statements:
*	You performed shore patrol in Nagasaki.
*	You transported allied POW's from Nagasaki to 
Okinawa
*	You transported scientists by jeep through 
the blast area.
*	You handled dirt and debris in the blast area 
while collecting samples for the scientists.
*	You had liberty in downtown Nagasaki as well 
as in the surrounding maintains and shore.
*	You entered some two-man submarines.

Assumptions:
When we apply a dose to your scenario for upper 
bound purposes, we will use the following general 
assumptions:
*	You were present in Nagasaki for the entire 
period your ship was present (from September 
14 to September 16, September 20 to 
September 21, and from October 4 to November 
25).
*	You were assigned daily duties from the day 
of your ship's arrival at Nagasaki until the 
day of its departure at the "hottest" spot 
in the hypocenter or in the downwind fallout 
area in the vicinity of the Nishiyama 
Reservoir.
*	For each of these days, depending on which 
scenario provides the higher exposure 
potential, you either worked 8 hours per day 
at the hypocenter or 4 hours per day in the 
downwind fallout area (even though there are 
no indications that military activities were 
concentrated in that area).
*	For the inhalation dose calculation, the 
intake of contaminants was characterized by 
the parameters (resuspension, breathing 
rate, and particle size) with values chosen 
to maximize the internal dose.
*	For the ingestion dose calculation, the 
Nishiyama Reservoir was the sole source of 
your drinking water and that the 
contaminants that fell in that area were 
completely dissolved in the water and, 
therefore, available for consumption.

The radiation dose data provided to the VA will 
include the above scenario and assumptions for 
the period you were in Nagasaki.

In October 2003, the veteran returned a form to DTRA adding 
additional information to be considered in reconstructing his 
dose estimate.  He indicated that military activities were 
performed in the downwind fallout area, and that he was 
present in the area.  He referred to this area as the "Hot 
Spot" that he visited with the scientists from October to 
November, and that his ship was tied up to the dock in this 
area.  

In November 2003, DTRA asked the veteran additional questions 
to the issues he raised in his October 2003 communication.  
He clarified that the "Hot Spot" meant that he spent time 
at the Nishiyama Reservoir.  He could not recall that the 
scientists were part of the U.S. Strategic Bomb Survey, but 
he knew they conducted experiments every day.  He took the 
scientists to the "bombed area" by Jeep so that they could 
perform tests, and he returned the scientists to the ship.  
He didn't provide these services on a daily basis, but did so 
when "it was his turn."  He recalled that the USS MOBILE 
was moored at Dejima Wharf from September 15 to 16, and 
anchored or moored to a buoy in the harbor from September 17 
to 21 and from October 4 to his transfer to the USS BARR on 
October 28.  The USS BARR was moored at the main dock at 
Nagasaki acting as a support ship for the U.S. Strategic Bomb 
Survey.  He indicated a "Yes" response to the statement 
that the location of this ships were moored at stated, that 
the Nishiyama Reservoir was approximately 2 miles, and the 
distance of the wharf to ground zero was approximately 1.5 
miles.  He elaborated that he was "all over the place" with 
the scientists but that he didn't depart the ship every day.  
DTRA also had the following statement taken from the veteran:

[The veteran] said he was on duty 24 hours a day.  
When they docked in the harbor at Nagasaki, 
nothing was standing for 4-5 miles except metal 
buildings that were partially melted and some 
concrete that was still standing.  There was no 
activity at Nagasaki because the war had been 
over 1-2 weeks before he went in.

He said he first arrived aboard USS MOBILE.  They 
made 2 trips from the dock to Okinawa to 
transport POW's.  They carried 800 POW's both 
times.  When USS MOBILE went home, he was 
transferred to USS BARR.  Scientists stayed on 
his ship.

He has had cancer 3 times.  All doctors who 
treated him are dead.  Has letters that people 
wrote.  Wants to know if we want copies.  I will 
call him back.

Based upon the above mentioned agreed upon scenario, DTRA 
provided the following dose reconstruction in December 2003:

      This is a follow-up to our letter of April 
30, 2003, concerning [the veteran].  I regret the 
delay in our response.

		Navy records confirm that [the veteran] 
participated as a member of the American 
occupation forces in Japan following World War 
II.  While serving aboard USS MOBILE (CL 63) and 
USS BARR (APD 39), [the veteran] was present in 
the Department of Veterans Affairs-defined 
Nagasaki area on several occasions between 
September 14 and November 25, 1945.  The scenario 
(copy enclosed) provides a description of the 
participation activities based on available 
military records and [the veteran's] 
recollections and statements.  It also includes 
the assumptions about his participation 
activities and environment in which he received a 
radiation dose.  [The veteran] has taken the 
opportunity to review the scenario description 
and indicated his acceptance as shown on the 
scenario form.  [The veteran's] comments were 
considered in developing his dose assessment.

		The dose reconstruction applied to [the 
veteran's] scenario description originates from 
the report, Radiation Dose Reconstruction: U.S. 
Occupation Forces in Hiroshima and Nagasaki, 
Japan, 1945-1946 (DNA 5512F).  The dose 
reconstruction is the basis for the worst case 
assumptions for [the veteran's] scenario.  The 
information in this report was used to determine 
the dose [the veteran] could have received.  The 
referenced dose reconstruction is the foundation 
for the Hiroshima/Nagasaki dose reconstructions 
recently examined by the National Research 
Council's May 2003 report on the Defense Threat 
Reduction Agency's (DTRA) dose reconstruction 
program.  That report concurred with DTRA's 
assessment that "even the most exposed of the 
occupation troops in Japan from both internal and 
external exposure was probably well below 1 rem."

[The veteran's] combined external radiation 
dose is as follows:

- Total dose:  0.2 rem
- Upper bound total dose: < 1 rem

		His internal dose to the prostate resulting 
from the inhalation and ingestion of contaminants 
is 0.02 rem.  His upper bound dose to the 
prostate is less than 1 rem.

In February 2004, VA's Director of Compensation and Pension 
Service requested opinion from VA's Under Secretary for 
Health for a determination as to the relationship between the 
veteran's exposure to ionizing radiation and the development 
of his prostate cancer.  In addition to the dose estimate 
provided by DTRA, the Under Secretary for Health was provided 
the veteran's history of an upper lobectomy for Pancost tumor 
in 1983 and radical prostatectomy for adenocarcinoma of the 
prostate in 1993.  It was indicated that the veteran was 
exposed to radiation at the age of 19 and developed prostate 
cancer approximately 48 years later.  He had a two-pack a day 
history of cigarette smoking until 1983.  he did not report a 
history of exposure to carcinogens.  VA's Under Secretary for 
Health was requested to provide opinion as to whether it was 
likely, unlikely or as likely as not that the veteran's 
prostate cancer resulted from exposure to ionizing radiation 
in service.  It was further noted that lung cancer had 
recently been recognized by VA as a presumptive disability 
under 38 C.F.R. § 3.309(d) and that service connection for 
lung cancer as due to exposure to ionizing radiation was in 
order.

In a memorandum dated on February 24, 2004, the VA Chief 
Public Health and Environmental Hazards Officer noted that 
DTRA estimated that the veteran was exposed to ionizing 
radiation in a total external dose of 0.2 rem with an upper 
bound total dose of less than 1 rem and an internal dose to 
the prostate of 0.2 rem with an upper bound total dose of 
less than 1 rem.  It was noted that the Committee on 
Interagency Radiation Research and Policy Coordination 
(CIRRPC) Science Panel Report Number 6, 1988, did not provide 
screening doses for prostate cancer.  However, it was further 
noted that the sensitivity of the prostate to radiation 
carcinogenesis appeared to be relatively low and not clearly 
established.  This finding was supported by reference to the 
studies of Health Effects of Exposure to Low Levels of 
Ionizing Radiation (BEIR V), pages 316 to 318 and Mettler and 
Upton, Medical Effects of Ionizing Radiation, 2nd Edition, p. 
168 (1995).  Additionally, the Interactive 
Radioepidemiological Program (IHEP) of the National Institute 
for Occupational Safety and Health (NIOSH), that was 
available on the Internet at 
http://198.144.166.6/irep_niosh/, was utilized to estimate 
the likelihood that exposure to ionizing radiation was 
responsible for the prostate cancer.  In accordance with the 
guidance using the NIOSH IREP, the cancer model for all male 
genitalia was utilized.  The computer software calculated a 
99-percentile value for the probability of causation of 
2.23%.  The calculation was attached to the report.  In light 
of the above, the VA Chief Public Health and Environmental 
Hazards Officer opined that it was unlikely that the 
veteran's prostate cancer could be attributed to exposure to 
ionizing radiation in service.

By letter dated on February 26, 2004, the VA Director of 
Compensation and Pension Service stated that, after review of 
the report issued by the VA Chief of 


Public Health and Environmental Hazards Officer, it concluded 
that there was no reasonable possibility that the veteran's 
prostate cancer was the result of his in-service exposure.

The Board finds that the preponderance of the medical 
evidence establishes that the veteran's prostate cancer is 
not related to his in-service exposure to radiation.  DTRA 
determined that the veteran participated in the occupation of 
Hiroshima and Nagasaki wherein he was exposed to ionizing 
radiation in a total external dose of 0.2 rem with an upper 
bound total dose of less than 1 rem and an internal dose to 
the prostate of 0.2 rem with an upper bound total dose of 
less than 1 rem.  There is no competent evidence of record to 
dispute the dose reconstruction.  Additionally, the February 
2004 opinion by VA's Chief Public Health and Environmental 
Hazards Officer concluded that it was unlikely that the 
veteran's prostate cancer could be attributed to his in-
service ionizing radiation exposure.  This opinion was based 
upon review of the particular facts of this case, to include 
the actual amount of the veteran's radiation exposure, his 
duration of exposure, and the elapsed time between his 
exposure and onset of his prostate cancer.  It is also based 
upon scientific studies by BEIR V, and Mettler and Upton 
which conclude that the sensitivity of the prostate to 
radiation carcinogenesis appeared to be relatively low and 
not clearly established.  It is also based on the lack of 
medical findings relating to prostate cancer and radiation 
exposure by CIRRPC.  Furthermore, it was based upon cancer 
model guidance for the male genitalia provided by NIOSH IREP.  
This is an opinion by a public health official specifically 
tasked and specialized in evaluating environmental hazard 
risks, to include radiation exposure.

In so deciding, the Board recognizes that VA regulations 
consider prostate cancer as a "radiogenic" disease that, in 
essence, concedes that a possibility that exposure to 
ionizing radiation may be an etiological factor for the 
development of prostate cancer.  But, as noted in 61 Fed. 
Reg. 50264 (Sept. 25, 1996), the degree to which radiation 
exposure is a factor to the development of a malignancy 
varies depending on the type of malignancy, the amount rate 
and type of radiation exposure, and other relevant risk 
factors such as age at time of exposure.  The question 
presented in this case is whether the veteran's presumed 
level of radiation exposure was 


sufficient to induce his prostate cancer.  VA's Chief of 
Public Health and Environmental Hazards Officer has provided 
opinion that it is unlikely that the veteran's particular 
level of ionizing radiation exposure was sufficient to cause 
his prostate cancer.  There is no competent medical opinion 
to the contrary.  The veteran's personal belief that his 
prostate cancer is due to his in service radiation exposure, 
while well-intentioned, holds no probative value in this case 
as he is not shown to possess the requisite medical training 
and expertise to speak to issues of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
38 C.F.R. §3.159(a) (2005).  Accordingly, the claim under 
38 C.F.R. § 3.311 must be denied.

Based upon the above, the Board finds that the veteran 
participated in the occupation of Hiroshima and Nagasaki 
wherein he was exposed to ionizing radiation in a total 
external dose of 0.2 rem with an upper bound total dose of 
less than 1 rem and an internal dose to the prostate of 0.2 
rem with an upper bound total dose of less than 1 rem.  The 
Board further finds that the preponderance of the evidence 
demonstrates that the veteran's prostate cancer, which was 
first shown medically many years after his periods of active 
service, was not caused by his exposure to ionizing radiation 
in service nor is otherwise related to event(s) during active 
service.  There is no doubt of material fact to be resolved 
in his favor.  38 U.S.C.A. § 5107(b) (West 2002).  The claim 
for service connection for prostate cancer, therefore, must 
be denied.

In so holding, the Board notes that the veteran filed his 
claim in December 1996.  On November 9, 2000, the provisions 
of the Veterans Claims Assistance Act (VCAA) of 2000 were 
enacted into law.  106 P.L. 475, 114 Stat. 2096 (2000).  In 
pertinent part, this law redefined VA's notice and duty to 
assist requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 


notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that letters dated April 2002 and 
March 2003, as well as the rating decision on appeal, the 
statement of the case (SOC) and supplemental statement of the 
(SSOC) and RO oral conversions in March 2003, told him what 
was necessary to substantiate his claim.  Furthermore, DTRA 
contacted the veteran to clarify and obtain his concurrence 
in his radiation exposure scenario.  In fact, the rating 
decision on appeal, the SOC and the multiple SSOC's provided 
him with specific information as to why his claim was being 
denied, and of the evidence that was lacking.  The 
communications cited above satisfied the elements of (2) and 
(3) by notifying the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the documents explained that VA 
would help him get such things 


as medical records, or records from other Federal agencies, 
but that he was responsible for providing any necessary 
releases and enough information about the records so that VA 
could request them from the person or agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the veteran evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The March 2004 SSOC supplied the veteran with the 
complete text of 38 C.F.R. § 3.159(b)(1).  As indicated 
above, DTRA contacted the veteran directly to inform him of 
the opportunity to report any information considering his 
experiences during the occupation of Nagasaki and Hiroshima.

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Technically, the Board concedes that the VCAA notice in this 
case was not satisfied prior to the initial AOJ adjudication 
denying the claim.  This de minimis notice defect has 
resulted in no prejudicial harm to the veteran.  There is no 
indication that any aspect of the VCAA compliant language 
that may have been issued post-adjudicatory has prevented the 
veteran from providing evidence necessary to substantiate his 
claim and/or affected the essential fairness of the 
adjudication of the claim.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment notes, and 
private medical records identified by the veteran as relevant 
to his claim on appeal.  The RO has also conducted special 
development of the claim pursuant to 38 C.F.R. § 3.311(b).  
The Board notes that, on May 8, 2003, the National Research 
Council (NRC) issued a report, entitled A Review of the Dose 
Reconstruction Program of the Defense Threat Reduction Agency 
2003, which found that the methodology used by DTRA for 
estimating radiation doses may have underestimated the upper 
bounds of the doses.  In October 2003, the Veterans Benefits 
Administration (VBA) advised that, in cases where the claim 
had been denied because the radiation dose estimate provided 
by DTRA was insufficient to establish a causal connection, 
the claims required readjudication including obtaining a 
revised dose estimate from DTRA.  VBA Fast Letter 03-31 (Oct. 
17, 2003).  The RO has complied with the VBA directives in 
Fast Letter 03-31 by obtaining a revised dose estimate from 
DTRA.  The RO has also obtained opinions by VA's Chief Public 
Health and Environmental Hazards Officer and Director of 
Compensation and Pension Service.  The veteran's 
representative has requested an independent medical 
examination in this case arguing the issues involved are 
complex.  The Board finds that additional medical opinion is 
not warranted as there is no medical controversy on the facts 
of this case, and the issue involved does not present such a 
complex issue that additional medical opinion is required.  
See 38 C.F.R. § 20.901(c) (2005).  The evidence and 
information of record, in its totality, provides the 
necessary information to decide the case.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 


only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant are to be 
avoided).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for further consideration 
of the claim under the VCAA, poses no prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. at 394; 
VAOPGCPREC 16-92 (July 24, 1992).


ORDER

The claim of entitlement to service connection for prostate 
cancer is denied.




____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


